             Case 7:20-mj-00426 Document 10 Filed on 02/18/20 in TXSD Page 1 of 3

                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION



UNITED STATES OF AMERICA                    §
                                            §
                      Vs.                   §     Case No. 7:20-mj-00426
                                            §
JOSE FRANCISCO GUERRA                       §


          DEFENDANT’S MOTION TO WAIVE PRELIMINARY EXAMINATION


         Defendant, JOSE FRANCISCO GUERRA, hereby moves that the court waive the

preliminary examination scheduled for February 19, 2020 at 11:00 am. The hearing is no

longer necessary because Defendant has waived preliminary examination. Attached is the a

copy of Defendant’s waiver. Defendants counsel has consulted with the Plaintiff on this matter

today.



                                                        /s/ James Garland Hurst_________
                                                        James Garland Hurst
                                                        Attorney for Jose Guerra




DATE: Feb. 18, 2020
           Case 7:20-mj-00426 Document 10 Filed on 02/18/20 in TXSD Page 2 of 3


                                    Certificate of Service


      I, James Garland Hurst, hereby certify that I have served the above styled motion to

waive preliminary examination on February 18, 2020, by ECF and email.




                                                         __/s/ James Garland Hurst________
                                                         James Garland Hurst
          Case 7:20-mj-00426 Document 10 Filed on 02/18/20 in TXSD Page 3 of 3

                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                McALLEN DIVISION



UNITED STATES OF AMERICA                     §
                                             §
                    Vs.                      §   Case No. 7:20-mj-00426
                                             §
JOSE FRANCISCO GUERRA                        §


                ORDER TO WAIVE PRELIMINARY EXAMINATION

      The Court having reviewed Defendant’s Motion to Waive Preliminary Examination

hereby waives the Preliminary Examination.



                                                 _____________________________
                                                 Judge Presiding

McAllen, Texas
February __, 2020
